Exhibit 10.2(a)

SHORT-TERM INCENTIVE PLAN

Effective January 1, 2005

As Revised Effective January 1, 2007


ARTICLE I

STATEMENT OF PURPOSE


1.1                                 THE PURPOSE OF THE PLAN IS TO PROVIDE A
SYSTEM OF INCENTIVE COMPENSATION WHICH WILL PROMOTE THE MAXIMIZATION OF
SHAREHOLDER VALUE.  IN ORDER TO ALIGN ELIGIBLE SALARIED EMPLOYEES’ INCENTIVES
WITH SHAREHOLDER INTERESTS, INCENTIVE COMPENSATION WILL REWARD THE CREATION OF
VALUE.  THE PLAN WILL TIE INCENTIVE COMPENSATION TO ECONOMIC VALUE ADDED
(“EVA®”) AND, THEREBY, REWARD EMPLOYEES FOR CREATING VALUE.  EFFECTIVE FOR THE
FISCAL YEAR COMMENCING JANUARY 1, 2005, THIS PLAN REPLACED THE MANAGEMENT
INCENTIVE COMPENSATION PLAN (ECONOMIC VALUE ADDED (EVA®) BONUS PLAN), CREATED
EFFECTIVE JULY 4, 1993, AS AMENDED (THE “PRIOR PLAN”), SUBJECT TO THE BONUS BANK
TRANSITION RULES SET FORTH IN ARTICLE IV.


1.2                                 EVA IS THE PERFORMANCE MEASURE OF VALUE
CREATION.  EVA REFLECTS THE BENEFITS AND COSTS OF CAPITAL EMPLOYMENT.  EMPLOYEES
CREATE VALUE WHEN THEY EMPLOY CAPITAL IN AN ENDEAVOR THAT GENERATES A RETURN
THAT EXCEEDS THE COST OF THE CAPITAL EMPLOYED.  EMPLOYEES DESTROY VALUE WHEN
THEY EMPLOY CAPITAL IN AN ENDEAVOR THAT GENERATES A RETURN THAT IS LESS THAN THE
COST OF CAPITAL EMPLOYED.  BY IMPUTING THE COST OF CAPITAL UPON THE OPERATING
PROFITS GENERATED BY A BUSINESS GROUP, EVA MEASURES THE TOTAL VALUE CREATED BY
EMPLOYEES.

EVA = (Net Operating Profit After Tax - Capital Charge)


1.3                                 EACH PLAN PARTICIPANT IS PLACED IN A
CLASSIFICATION.  EACH CLASSIFICATION HAS A PRESCRIBED TARGET ANNUAL INCENTIVE
AWARD (BONUS) OPPORTUNITY (EXPRESSED AS A PERCENTAGE OF BASE SALARY).  A
PARTICIPANT’S TARGET AWARD OPPORTUNITY, IN ANY ONE YEAR, IS THE RESULT OF
MULTIPLYING THEIR TARGET BONUS PERCENTAGE TIMES THE PARTICIPANT’S BASE PAY.  A
PARTICIPANT’S INCENTIVE AWARD EARNED IN ANY ONE YEAR IS THE RESULT OF
MULTIPLYING THE ACTUAL BONUS PERCENTAGE TIMES THE PARTICIPANT’S BASE PAY. 
INCENTIVE AWARDS EARNED CAN RANGE FROM 20% TO 250% OF THE TARGET AWARD
OPPORTUNITY.  EARNED AWARDS WILL BE FULLY PAID OUT AFTER THE END OF THE YEAR,
SUBJECT TO THE THREE-YEAR TRANSITION PERIOD FOR NEGATIVE BANK BALANCES
OUTSTANDING AFTER THE PAYMENT OF THE FISCAL 2004 INCENTIVE AWARDS UNDER THE
PRIOR PLAN (SEE SECTION 4.2).


1.4                                 WITH RESPECT TO ANY CORPORATE OFFICER AS OF
THE FEBRUARY COMMITTEE MEETING IN A GIVEN CALENDAR YEAR (“COVERED OFFICER”), THE
PLAN IS INTENDED TO QUALIFY FOR THE “PERFORMANCE-

1


--------------------------------------------------------------------------------



BASED COMPENSATION” EXCEPTION FROM THE DEDUCTIBILITY LIMITATION UNDER INTERNAL
REVENUE CODE SECTION 162(M) AND SHALL BE SO INTERPRETED AND ADMINISTERED.


ARTICLE II


DEFINITION OF EVA AND THE COMPONENTS OF EVA

Unless the context provides a different meaning, the following terms shall have
the following meanings.


2.1                                 “PARTICIPATING GROUP” MEANS A BUSINESS
DIVISION OR GROUP OF BUSINESS DIVISIONS WHICH ARE UNIQUELY IDENTIFIED FOR THE
PURPOSE OF CALCULATING EVA AND EVA-BASED BONUS AWARDS.  SOME PARTICIPANTS’
AWARDS MAY BE A MIXTURE OF MORE THAN ONE PARTICIPATING GROUP.

For the purpose of this plan, the Participating Groups are listed on Exhibit C.


2.2                                 “CAPITAL” MEANS THE NET INVESTMENT EMPLOYED
IN THE OPERATIONS OF EACH PARTICIPATING GROUP.  THE COMPONENTS OF CAPITAL ARE AS
FOLLOWS:

 

 

Gross Accounts Receivable (including trade A/R from another Manitowoc unit – See
Notes 2 and 3)

Plus:

 

FIFO Inventory (See Note 3)

Plus:

 

Other Current Assets

Less:

 

Non-Interest Bearing Current Liabilities (NIBCL’s - See Note 1)

Plus:

 

Net PP&E

Plus:

 

Other Operating Assets

Plus:

 

Capitalized Research & Development

Plus:

 

Goodwill acquired after July 3, 1993

Plus:

 

Accumulated Amortization on Goodwill acquired after July 3, 1993

Plus (Less):

 

Special Items

 

Equals:

 

Capital

--------------------------------------------------------------------------------

Notes:


(1)                                  NIBCL’S INCLUDE TRADE A/P TO ANOTHER
MANITOWOC UNIT (SEE NOTE 2), BUT DO NOT INCLUDE THE CONTINGENT LIABILITY
ASSOCIATED WITH BONUS BANKS AND INCLUDE LIABILITIES ASSOCIATED WITH RECEIVABLE
FACTORING PROGRAMS AS WELL AS CAPITAL LEASE OBLIGATIONS.


(2)                                  INTERCOMPANY TRADE PAYABLES AND RECEIVABLES
WILL BE EXCLUDED FROM EVA CAPITAL IF OUTSTANDING LONGER THAN THE APPROVED
PAYMENT DATE PER INTERCOMPANY PAYMENT TERMS.


(3)                                  ACCOUNTS RECEIVABLE RESERVE BALANCES
RECORDED AT ACQUISITION DATE WILL BE TREATED AS REDUCTIONS TO EVA CAPITAL AND
CHANGES EXCLUDED FROM NOPAT UP TO THE BALANCE IN THE ACQUISITION RESERVE FOR A
12-MONTH PERIOD SUBSEQUENT TO THE ACQUISITION DATE.  INVENTORY RESERVE BALANCES
RECORDED AT ACQUISITION DATE WILL BE

2


--------------------------------------------------------------------------------



TREATED THE SAME AS ACCOUNTS RECEIVABLE ABOVE EXCEPT FOR SPARE PARTS INVENTORY
WHICH WILL BE EXCLUDED FROM CAPITAL AND NOPAT OVER A THREE-YEAR PERIOD AT A RATE
OF 1/3 LESS EACH YEAR.


2.3                                 EACH COMPONENT OF CAPITAL WILL BE MEASURED
BY COMPUTING AN AVERAGE BALANCE BASED ON THE ENDING MONTHLY BALANCE FOR THE
TWELVE MONTHS OF THE FISCAL YEAR.


2.4                                 “COST OF CAPITAL” OR “C*” MEANS THE WEIGHTED
AVERAGE OF THE AFTER TAX COST OF DEBT AND EQUITY FOR THE YEAR IN QUESTION.  THE
COST OF CAPITAL WILL BE REVIEWED ANNUALLY AND REVISED IF IT HAS CHANGED
SIGNIFICANTLY.  CALCULATIONS WILL BE CARRIED TO ONE DECIMAL POINT.  THE COST OF
CAPITAL FOR FISCAL 2004 IS 7.5%.  IN SUBSEQUENT PLAN YEARS THE METHODOLOGY FOR
THE CALCULATION OF THE COST OF CAPITAL WILL BE (FORMULA IS PRESENTED IN EXHIBIT
A):

A)                                      COST OF EQUITY = RISK FREE RATE + (BETA
X MARKET RISK PREMIUM)

B)                                     DEBT COST OF CAPITAL = DEBT YIELD X (1 -
TAX RATE)

C)                                      THE WEIGHTED AVERAGE OF THE COST OF
EQUITY AND THE DEBT COST OF CAPITAL IS DETERMINED BY REFERENCE TO A FIXED DEBT
TO CAPITAL RATIO OF 40%.  THE RISK FREE RATE IS THE AVERAGE DAILY CLOSING YIELD
RATE ON 30 YEAR U.S. GOVERNMENT BONDS FOR THE MONTH OF DECEMBER IMMEDIATELY
PRECEDING THE PLAN YEAR, THE BETA IS ONE, AND THE MARKET RISK PREMIUM IS 5%. 
THE DEBT YIELD IS THE PROJECTED WEIGHTED AVERAGE YIELD ON THE COMPANY’S LONG
TERM OBLIGATIONS FOR THE 12 MONTH PERIOD ENDING DECEMBER 31 OF THE PLAN YEAR,
AND THE TAX RATE IS 39%. (THE ACTUAL ANNUAL EFFECTIVE TAX RATE FOR THE
CORPORATION (FROM CONTINUING OPERATIONS) WILL BE USED TO CALCULATE NOPAT FOR
SELECT MANAGEMENT PARTICIPANTS.)

The debt to capital ratio, BETA, and Market Risk Premium assumptions should be
reviewed and updated if necessary at least every three years.

D)                                     SHORT-TERM DEBT IS TO BE TREATED AS
LONG-TERM DEBT FOR PURPOSES OF COMPUTING THE COST OF CAPITAL.


2.5                                 “CAPITAL CHARGE” MEANS THE DEEMED
OPPORTUNITY COST OF EMPLOYING CAPITAL IN THE BUSINESS OF EACH PARTICIPATING
GROUP.  THE CAPITAL CHARGE IS COMPUTED AS FOLLOWS:

Capital Charge = Capital x Cost of Capital (C*)


2.6                                 “NET OPERATING PROFIT AFTER TAX” OR “NOPAT”

“NOPAT” means the after tax cash earnings attributable to the capital employed
in the Participating Group for the year in question.  The components of NOPAT
are as follows:

3


--------------------------------------------------------------------------------


 

 

Operating Earnings

Plus:

 

Increase (Decrease) in Capitalized R & D (See Note 1)

Plus:

 

Increase (Decrease) in Bad Debt Reserve

Plus:

 

Increase (Decrease) in Inventory Reserves

Plus:

 

Amortization of Goodwill (resulting from annual US GAAP impairment analyses)

Less:

 

Other Expense (Excluding interest on debt and including interest on factored
receivables)

Plus:

 

Other Income (Excluding investment income)

Equals:

 

Net Operating Profit Before Tax

Less:

 

Taxes (See Note 2)

Equals:

 

Net Operating Profit After Tax

 


(1)                                  R & D IS CAPITALIZED, AND AMORTIZED OVER A
FIVE-YEAR PERIOD.  IT IS DEFINED AS PER THE U.S. FEDERAL R&D TAX CREDIT
REGULATION.


(2)                                  TAXES ARE ASSUMED TO BE 39% OF NET
OPERATING PROFIT BEFORE TAX.  (FOR EXCEPTIONS SEE 2.4(C)). 


2.7                                 “ECONOMIC VALUE ADDED” OR “EVA” MEANS THE
NOPAT THAT REMAINS AFTER SUBTRACTING THE CAPITAL CHARGE, EXPRESSED AS FOLLOWS:

 

NOPAT

Less:

 

Capital Charge

Equals:

 

EVA (which may be positive or negative)

 


ARTICLE III


DEFINITION AND COMPUTATION OF TARGET BONUS AWARD


 


3.1                                 “ACTUAL EVA” MEANS THE EVA AS CALCULATED FOR
EACH PARTICIPATING GROUP FOR THE YEAR IN QUESTION.


3.2                                 “TARGET EVA” FOR THE YEAR IN QUESTION MEANS
THE LEVEL OF EVA THAT IS EXPECTED IN ORDER FOR THE PARTICIPATING GROUP TO
RECEIVE THE TARGET BONUS AWARD.  THE TARGET EVA MAY BE DIFFERENT AMONG THE
PARTICIPATING GROUPS.  SEE EXHIBIT C FOR WHICH OF THE FOLLOWING TARGET EVA
FORMULAS IS USED FOR EACH PARTICIPATING GROUP.

Formula A

“Target EVA” = Last Year’s Actual EVA+ Expected Improvement in EVA

Formula B

“Target EVA” = Last Year’s EVA paid (not to exceed the EVA necessary to achieve
a Bonus Performance Value of 2.5) + 50% of the difference between Last Year’s
Actual EVA and Last Year’s EVA paid + Expected Improvement in EVA

“Maximum EVA Target” = Last Year’s Actual EVA+ Expected Improvement in EVA

4


--------------------------------------------------------------------------------



3.3                                 “EXPECTED IMPROVEMENT IN EVA” MEANS THE
CONSTANT EVA IMPROVEMENT THAT IS ADDED TO SHIFT THE TARGET UP EACH YEAR.  THIS
IS DETERMINED BY THE EXPECTED GROWTH IN EVA PER YEAR.  THE EXPECTED IMPROVEMENT
FACTORS WILL BE EVALUATED AND RECALIBRATED BY THE COMMITTEE, AS APPROPRIATE, NO
LESS THAN EVERY THREE YEARS.  SEE EXHIBIT C FOR THE EXPECTED IMPROVEMENT FOR
EACH PARTICIPATING GROUP.


3.4                                 “TARGET BONUS AWARD” FOR THE YEAR MEANS THE
“TARGET BONUS PERCENTAGE” TIMES A PARTICIPANT’S BASE PAY.  FOR ALL PURPOSES OF
THE PLAN, “BASE PAY” GENERALLY MEANS THE BASE PAY ACTUALLY RECEIVED FOR THE
CALENDAR YEAR, BUT WITH RESPECT TO COVERED OFFICERS IS FURTHER LIMITED TO THE
RATE OF BASE PAY IN EFFECT IMMEDIATELY AFTER THE FEBRUARY COMMITTEE MEETING IN
THE GIVEN CALENDAR YEAR, SUCH THAT SALARY INCREASES AFTER THE FEBRUARY COMMITTEE
MEETING ARE NOT CONSIDERED FOR SUCH YEAR.


3.5                                 “TARGET BONUS PERCENTAGE” IS DETERMINED BY A
PARTICIPANT’S CLASSIFICATION AS SHOWN ON EXHIBIT B.


3.6                                 “ACTUAL BONUS AWARD” FOR THE YEAR IN
QUESTION MEANS THE BONUS EARNED BY A PARTICIPANT AND IS COMPUTED AS THE ACTUAL
BONUS PERCENTAGE TIMES A PARTICIPANT’S BASE PAY FOR THE YEAR IN QUESTION.


3.7                                 “ACTUAL BONUS PERCENTAGE” IS DETERMINED BY
MULTIPLYING THE TARGET BONUS PERCENTAGE BY THE BONUS PERFORMANCE VALUE.


3.8                                 “BONUS PERFORMANCE VALUE” IS AN AMOUNT
DETERMINED AS FOLLOWS:


(A) BASE FORMULA.  “BONUS PERFORMANCE VALUE” MEANS THE ACTUAL EVA MINUS THE
TARGET EVA, DIVIDED BY THE LEVERAGE FACTOR, PLUS 1.0 [((ACTUAL EVA – TARGET
EVA)/LEVERAGE FACTOR) + 1.0]; SUBJECT, HOWEVER, TO THE FOLLOWING SUBPARAGRAPHS
(B) AND (C).


(B) FLOOR/CEILING.  (I) IF THE CALCULATION OF THE BONUS PERFORMANCE VALUE IS
LESS THAN 0.20, THE BONUS PERFORMANCE VALUE SHALL BE DEEMED TO BE ZERO (0), AND
(II) IF THE CALCULATION OF THE BONUS PERFORMANCE VALUE EXCEEDS 2.5, THE BONUS
PERFORMANCE VALUE SHALL BE DEEMED TO BE 2.5.


(C) TARGET FORMULA B WITH PERFORMANCE VALUE GREATER THAN 1.0.  FOR PARTICIPATING
GROUPS TO WHICH TARGET EVA FORMULA B APPLIES, IF THE BONUS PERFORMANCE VALUE
CALCULATED UNDER SUBPARAGRAPH (A) IS GREATER THAN 1.0, THE FOLLOWING APPLIES:

(i)  In order to achieve a Bonus Performance Value of 2.5 (the “Maximum EVA
Award”), the “Bonus Performance Value” shall be determined as follows: the
Actual EVA minus the Maximum EVA Target, divided by the Leverage Factor, plus
1.0 [((Actual EVA – Maximum EVA Target)/Leverage Factor) + 1.0].

(ii)  If the Actual EVA is greater than the Target EVA but less than the minimum
amount of EVA necessary under subparaph (c)(i) above to achieve the Maximum EVA
Award (the “Maximum EVA”), the Bonus Performance Value shall be calculated by
straight line interpolation by determining the percentage by which the

5


--------------------------------------------------------------------------------


Actual EVA falls between the Target EVA and the Maximum EVA and applying the
same percentage to the Bonus Performance Value between 1.0 and 2.5. 


3.9                                 “LEVERAGE FACTOR” IS THE NEGATIVE (POSITIVE)
DEVIATION FROM TARGET EVA NECESSARY BEFORE A ZERO (TWO TIMES TARGET) BONUS IS
EARNED.  THE LEVERAGE FACTORS WILL BE EVALUATED AND RECALIBRATED, AS
APPROPRIATE, NO LESS THAN EVERY THREE YEARS.  SEE EXHIBIT C FOR THE LEVERAGE
FACTOR OF EACH PARTICIPATING GROUP.


3.10                           “ADJUSTMENT GUIDELINES” ARE GUIDELINES THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (COMMITTEE) WILL CONSIDER IN
DETERMINING THE POTENTIAL TREATMENT OF ANY MATERIAL, NON-RECURRING OR UNUSUAL
ITEMS (SEE EXHIBIT D).


3.11                           A PARTICIPANT’S CLASSIFICATION IS DETERMINED BY
THE COMMITTEE FOR OFFICERS OF THE MANITOWOC COMPANY, INC., AND BY THE SENIOR VP
OF HR & ADMINISTRATION FOR ALL NEW PARTICIPANTS BELOW THE LEVEL OF CORPORATE
OFFICER.


ARTICLE IV


PAYMENT OF ACTUAL BONUS AWARDS; BONUS BANK TRANSITION


4.1                                 BEGINNING WITH THE FISCAL 2005 PLAN YEAR,
ACTUAL BONUS AWARDS EARNED WILL BE FULLY PAID OUT AFTER THE END OF THE YEAR AT
SUCH TIME AS THE COMMITTEE DETERMINES, SUBJECT TO THE THREE-YEAR TRANSITION
PERIOD FOR NEGATIVE BANK BALANCES OUTSTANDING AFTER THE PAYMENT OF THE FISCAL
2004 INCENTIVE AWARDS MADE UNDER THE PRIOR PLAN.


 


4.2                                 FOR BANK BALANCES OUTSTANDING AFTER THE
FISCAL 2004 AWARDS MADE UNDER THE PRIOR PLAN, THE FOLLOWING WILL APPLY:

·                                          Positive Bank Balances: one-third of
the Bank Balance will be paid out each year in cash (paid at the same time the
fiscal 2005 to 2007 incentive awards are paid).

·                                          Negative Bank Balances: 50% of the
amount (if any) by which the Actual Bonus Award earned (if any) exceeds the
Target Bonus Award in each of fiscal 2005, 2006 and 2007, is used to pay down
the negative Bank Balance.  After three years (fiscal 2005 to 2007 incentive
awards), any remaining negative Bank Balances will be forgiven.


4.3                                 ALTHOUGH A BONUS BANK MAY, AS A RESULT OF
NEGATIVE EVA FOR FISCAL YEARS PRIOR TO 2005, HAVE A NEGATIVE BANK BALANCE, NO
PLAN PARTICIPANT SHALL BE REQUIRED, AT ANY TIME, TO REIMBURSE HIS/HER BONUS
BANK, EXCEPT PURSUANT TO THE SECTION 4.2 ABOVE.


4.4                                 “BONUS BANK” MEANS, WITH RESPECT TO EACH
PARTICIPANT, A BOOKKEEPING RECORD OF AN ACCOUNT TO WHICH AMOUNTS ARE ADDED TO,
OR DEDUCTED FROM, AS THE CASE MAY BE, FROM TIME TO TIME UNDER THE PRIOR PLAN
(AND SUBJECT TO THE TRANSITION RULES OF THIS PLAN), AND FROM WHICH BONUS
PAYMENTS TO SUCH PARTICIPANT ARE PAID OUT UNDER THE PRIOR PLAN (AND SUBJECT TO
THE TRANSITION RULES OF THIS PLAN).  SUBSEQUENT TO THE 2007 PLAN YEAR, BANK
BALANCES WILL NO LONGER EXIST.

6


--------------------------------------------------------------------------------



4.5                                 “BANK BALANCE” MEANS, WITH RESPECT TO EACH
PARTICIPANT, A BOOKKEEPING RECORD OF THE NET BALANCE OF THE AMOUNTS EARNED AND
PAID OUT OF SUCH PARTICIPANT’S BONUS BANK UNDER THE PRIOR PLAN (AND SUBJECT TO
THE TRANSITION RULES OF THIS PLAN). 


ARTICLE V


PLAN PARTICIPATION, TRANSFERS AND TERMINATIONS


5.1                                 PARTICIPANTS.  EXCEPT AS OTHERWISE PROVIDED
(PRIMARILY IN SECTION 8.1) THE ADMINISTRATOR WILL DETERMINE WHO SHALL
PARTICIPATE IN THE PLAN (“PARTICIPANT(S)”).  EMPLOYEES DESIGNATED FOR PLAN
PARTICIPATION SHALL BE SALARIED EMPLOYEES OF THE MANITOWOC COMPANY, INC. OR ITS
AFFILIATES (THE “COMPANY”).  IN ORDER FOR A PARTICIPANT TO RECEIVE OR BE
CREDITED WITH THEIR ACTUAL BONUS AWARD FOR A PLAN YEAR, THE PARTICIPANT MUST
HAVE (I) REMAINED EMPLOYED BY THE COMPANY THROUGH THE LAST DAY OF SUCH PLAN
YEAR, (II) TERMINATED EMPLOYMENT WITH THE COMPANY FOR ANY REASON DURING THE PLAN
YEAR AT OR AFTER THE EARLIER OF ATTAINMENT OF AGE SIXTY, OR THE FIRST OF THE
MONTH FOLLOWING THE DATE ON WHICH THE PARTICIPANT’S ATTAINED AGE PLUS YEARS OF
SERVICE WITH THE COMPANY EQUAL 80, (III) SUFFERED A DISABILITY WITHIN THE
MEANING OF SECTION 5.3 DURING THE PLAN YEAR, OR (IV) DIED DURING THE PLAN YEAR. 
IN ALL OTHER CASES OF TERMINATION OF EMPLOYMENT PRIOR TO THE LAST DAY OF THE
PLAN YEAR, A PARTICIPANT SHALL NOT BE ENTITLED TO ANY ACTUAL BONUS AWARD FOR
SUCH PLAN YEAR.


5.2                                 TRANSFERS.  A PARTICIPANT WHO TRANSFERS
HIS/HER EMPLOYMENT FROM ONE PARTICIPATING UNIT OF THE COMPANY TO ANOTHER SHALL
RETAIN HIS/HER BONUS BANK (SUBJECT TO THE TRANSITION RULES OF ARTICLE IV) AND
WILL BE ELIGIBLE TO RECEIVE FUTURE PLAN AWARDS IN ACCORDANCE WITH THE PROVISIONS
OF THE PLAN.  IF A PARTICIPANT TRANSFERS TO A NON-PARTICIPATING POSITION, ANY
POSITIVE BONUS BANK BALANCE WILL BE PAID OUT IN FULL AS SOON AS IS PRACTICAL.


5.3                                 RETIREMENT OR DISABILITY.  A PARTICIPANT WHO
TERMINATES EMPLOYMENT WITH THE COMPANY, AT THE EARLIER OF ATTAINMENT OF AGE
SIXTY, OR THE FIRST OF THE MONTH FOLLOWING THE DATE ON WHICH THE PARTICIPANT’S
ATTAINED AGE PLUS YEARS OF SERVICE WITH THE COMPANY EQUALS 80 FOR RETIREMENT, OR
SUFFERS A “DISABILITY,” AS SUCH TERM IS DEFINED IN THE COMPANY’S LONG-TERM
DISABILITY BENEFITS PROGRAM, WHILE IN THE COMPANY’S EMPLOY SHALL BE ELIGIBLE TO
RECEIVE THE BALANCE OF THE PARTICIPANT’S POSITIVE BONUS BANK.  IN THE CASE OF
RETIREMENT, THE PARTICIPANT WILL RECEIVE ANY POSITIVE BANK BALANCE IN THE YEAR
IMMEDIATELY FOLLOWING THE PARTICIPANT’S RETIREMENT.  IN THE CASE OF DISABILITY,
WHILE IN THE COMPANY’S EMPLOY, THE PARTICIPANT WILL RECEIVE THE PARTICIPANT’S
POSITIVE BANK BALANCE AS SOON AS PRACTICAL AFTER QUALIFYING FOR BENEFIT PAYMENTS
UNDER THE COMPANY’S LONG-TERM DISABILITY BENEFITS PROGRAM.


5.4                                 INVOLUNTARY TERMINATION WITHOUT CAUSE OR
DEATH.  A PARTICIPANT WHO IS TERMINATED WITHOUT CAUSE OR WHO DIES SHALL RECEIVE
ANY POSITIVE BONUS BANK BALANCE.  SUCH PAYMENTS WILL BE MADE AS SOON AS IS
PRACTICAL.


5.5                                 VOLUNTARY TERMINATION.  IN THE EVENT THAT A
PARTICIPANT VOLUNTARILY TERMINATES EMPLOYMENT WITH THE COMPANY, THE RIGHT OF THE
PARTICIPANT TO THE PARTICIPANT’S BONUS BANK SHALL BE FORFEITED UNLESS A
DIFFERENT DETERMINATION IS MADE BY THE COMMITTEE.

7


--------------------------------------------------------------------------------



5.6                                 INVOLUNTARY TERMINATION FOR CAUSE.  IN THE
EVENT OF TERMINATION OF EMPLOYMENT FOR CAUSE, THE RIGHT OF THE PARTICIPANT TO
THE BONUS BANK SHALL BE DETERMINED BY THE COMMITTEE. 

“Cause” shall mean:

(i)                                     any act or acts of the Participant
constituting a felony under the laws of the United States, any state thereof or
any foreign jurisdiction; 

(ii)                                  any material breach by the Participant of
any employment agreement with the Company or the policies of the Company or the
willful and persistent (after written notice to the Participant) failure or
refusal of the Participant to comply with any lawful directives of the Board; 

(iii)                               a course of conduct amounting to gross
neglect, willful misconduct or dishonesty; or

(iv)                              any misappropriation of material property of
the Company by the Participant or any misappropriation of a corporate or
business opportunity of the Company by the Participant.


5.7                                 BREACH OF AGREEMENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR ANY OTHER AGREEMENT, IN THE EVENT THAT A
PARTICIPANT SHALL BREACH ANY NON-COMPETITION AGREEMENT WITH THE COMPANY OR
BREACH ANY AGREEMENT WITH RESPECT TO THE POST-EMPLOYMENT CONDUCT OF SUCH
PARTICIPANT, THE BONUS BANK HELD FOR SUCH PARTICIPANT SHALL BE FORFEITED.


5.8                                 NO GUARANTEE.  PARTICIPATION IN THE PLAN
PROVIDES NO GUARANTEE THAT A PAYMENT UNDER THE PLAN WILL BE MADE.  SELECTION AS
A PARTICIPANT IS NO GUARANTEE THAT PAYMENTS UNDER THE PLAN WILL BE MADE OR THAT
SELECTION AS A PARTICIPANT WILL BE MADE IN ANY SUBSEQUENT CALENDAR YEAR.


ARTICLE VI


GENERAL PROVISIONS


6.1                                 WITHHOLDING OF TAXES.  THE COMPANY SHALL
HAVE THE RIGHT TO WITHHOLD THE AMOUNT OF TAXES, WHICH IN THE DETERMINATION OF
THE COMPANY, ARE REQUIRED TO BE WITHHELD UNDER LAW WITH RESPECT TO ANY AMOUNT
DUE OR PAID UNDER THE PLAN.


6.2                                 EXPENSES.  ALL EXPENSES AND COSTS IN
CONNECTION WITH THE ADOPTION AND ADMINISTRATION OF THE PLAN SHALL BE BORNE BY
THE COMPANY.


6.3                                 NO PRIOR RIGHT OR OFFER.  EXCEPT AND UNTIL
EXPRESSLY GRANTED PURSUANT TO THE PLAN, NOTHING IN THE PLAN SHALL BE DEEMED TO
GIVE ANY EMPLOYEE ANY CONTRACTUAL OR OTHER RIGHT TO PARTICIPATE IN THE BENEFITS
OF THE PLAN.


6.4                                 CLAIMS FOR BENEFITS.  IN THE EVENT A
PARTICIPANT (A “CLAIMANT”) DESIRES TO MAKE A CLAIM WITH RESPECT TO ANY OF THE
BENEFITS PROVIDED HEREUNDER, THE CLAIMANT SHALL SUBMIT EVIDENCE SATISFACTORY TO
THE COMMITTEE OF FACTS ESTABLISHING THEIR ENTITLEMENT TO A PAYMENT UNDER

8


--------------------------------------------------------------------------------



THE PLAN.  ANY CLAIM WITH RESPECT TO ANY OF THE BENEFITS PROVIDED UNDER THE PLAN
SHALL BE MADE IN WRITING WITHIN NINETY (90) DAYS OF THE EVENT WHICH THE CLAIMANT
ASSERTS ENTITLES THE CLAIMANT TO BENEFITS. FAILURE BY THE CLAIMANT TO SUBMIT A
CLAIM WITHIN SUCH NINETY (90) DAY PERIOD SHALL BAR THE CLAIMANT FROM ANY CLAIM
FOR BENEFITS UNDER THE PLAN.


6.5                                 DENIAL AND APPEAL OF CLAIMS.  IN THE EVENT
THAT A CLAIM WHICH IS MADE BY A CLAIMANT IS WHOLLY OR PARTIALLY DENIED, THE
CLAIMANT WILL RECEIVE FROM THE COMMITTEE A WRITTEN EXPLANATION OF THE REASON FOR
DENIAL AND THE CLAIMANT OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE MAY
APPEAL THE DENIAL OF THE CLAIM TO THE COMMITTEE AT ANY TIME WITHIN NINETY (90)
DAYS AFTER THE RECEIPT BY THE CLAIMANT OF WRITTEN NOTICE FROM THE COMMITTEE OF
THE DENIAL OF THE CLAIM.  IN CONNECTION THEREWITH, THE CLAIMANT OR THE
CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE MAY REQUEST A REVIEW OF THE DENIED
CLAIM; MAY REVIEW PERTINENT DOCUMENTS; AND MAY SUBMIT ISSUES AND COMMENTS IN
WRITING.  UPON RECEIPT OF AN APPEAL, THE COMMITTEE SHALL MAKE A DECISION WITH
RESPECT TO THE APPEAL AND, NOT LATER THAN SIXTY (60) DAYS AFTER RECEIPT OF A
REQUEST FOR REVIEW, SHALL FURNISH THE CLAIMANT WITH A DECISION ON REVIEW IN
WRITING, INCLUDING THE SPECIFIC REASONS FOR THE DECISION WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AS WELL AS SPECIFIC REFERENCE TO
THE PERTINENT PROVISIONS OF THE PLAN UPON WHICH THE DECISION IS BASED.  IN
REACHING ITS DECISION, THE COMMITTEE SHALL HAVE COMPLETE DISCRETIONARY AUTHORITY
TO DETERMINE ALL QUESTIONS ARISING IN THE INTERPRETATION AND ADMINISTRATION OF
THE PLAN, AND TO CONSTRUE THE TERMS OF THE PLAN, INCLUDING ANY DOUBTFUL OR
DISPUTED TERMS AND THE ELIGIBILITY OF A PARTICIPANT FOR BENEFITS.


6.6                                 ACTION TAKEN IN GOOD FAITH;
INDEMNIFICATION.  THE COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS
OR OTHER PERSONS AND THE COMPANY’S DIRECTORS AND OFFICERS SHALL BE ENTITLED TO
RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS
TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD
FAITH SHALL BE FINAL AND BINDING UPON ALL EMPLOYEES WHO HAVE RECEIVED AWARDS,
THE COMPANY AND ALL OTHER INTERESTED PARTIES.  NO MEMBER OF THE COMMITTEE, NOR
ANY OFFICER, DIRECTOR, EMPLOYEE OR REPRESENTATIVE OF THE COMPANY, OR ANY OF ITS
AFFILIATES ACTING ON BEHALF OF OR IN CONJUNCTION WITH THE COMMITTEE, SHALL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION, OR INTERPRETATION, WHETHER OF
COMMISSION OR OMISSION, TAKEN OR MADE WITH RESPECT TO THE PLAN, EXCEPT IN
CIRCUMSTANCES INVOLVING ACTUAL BAD FAITH OR WILLFUL MISCONDUCT.  IN ADDITION TO
SUCH OTHER RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD,
AS MEMBERS OF THE COMMITTEE OR AS OFFICERS OR EMPLOYEES OF THE COMPANY, ALL
MEMBERS OF THE COMMITTEE AND ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES ACTING ON THEIR BEHALF SHALL BE FULLY
INDEMNIFIED AND PROTECTED BY THE COMPANY WITH RESPECT TO ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION AGAINST THE REASONABLE EXPENSES, INCLUDING
ATTORNEYS’ FEES ACTUALLY AND NECESSARILY INCURRED, IN CONNECTION WITH THE
DEFENSE OF ANY CIVIL OR CRIMINAL ACTION, SUIT OR PROCEEDING, OR IN CONNECTION
WITH ANY APPEAL THEREIN, TO WHICH THEY OR ANY OF THEM MAY BE A PARTY BY REASON
OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE PLAN OR AN
AWARD GRANTED THEREUNDER, AND AGAINST ALL AMOUNTS PAID BY THEM IN SETTLEMENT
THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED BY INDEPENDENT LEGAL COUNSEL
SELECTED BY COMPANY ) OR PAID BY THEM IN SATISFACTION OF A JUDGMENT IN ANY
ACTION, SUIT OR PROCEEDING, EXCEPT IN RELATION TO MATTERS AS TO WHICH IT SHALL
BE ADJUDGED IN SUCH ACTION, SUIT OR PROCEEDING THAT SUCH PERSON CLAIMING
INDEMNIFICATION SHALL IN WRITING OFFER THE COMPANY THE OPPORTUNITY, AT ITS OWN
EXPENSE, TO HANDLE AND DEFEND THE SAME.  EXPENSES

9


--------------------------------------------------------------------------------



(INCLUDING ATTORNEYS’ FEES) INCURRED IN DEFENDING A CIVIL OR CRIMINAL ACTION,
SUIT OR PROCEEDING SHALL BE PAID BY THE COMPANY IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING IF SUCH PERSON CLAIMING
INDEMNIFICATION IS ENTITLED TO BE INDEMNIFIED AS PROVIDED IN THIS SECTION.


6.7                                 RIGHTS PERSONAL TO PARTICIPANT.  ANY RIGHTS
PROVIDED TO A PARTICIPANT UNDER THE PLAN SHALL BE PERSONAL TO SUCH PARTICIPANT,
SHALL NOT BE TRANSFERABLE (EXCEPT BY WILL OR PURSUANT TO THE LAWS OF DESCENT OR
DISTRIBUTION), AND SHALL BE EXERCISABLE, DURING THE PARTICIPANT’S LIFETIME, ONLY
BY SUCH PARTICIPANT.


6.8                                 BANK BALANCE DISTRIBUTION IF PLAN TERMINATES
OR IS SUSPENDED.  UPON TERMINATION OF THE PLAN OR SUSPENSION FOR A PERIOD OF
MORE THAN 90 DAYS, THE BANK BALANCE (IF ANY) OF EACH PARTICIPANT SHALL BE
DISTRIBUTED AS SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN 90 DAYS FROM SUCH
EVENT.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ACCELERATE DISTRIBUTION OF
THE BANK BALANCE, IN WHOLE OR IN PART, AT ANY TIME WITHOUT PENALTY.


6.9                                 NON-ALLOCATION OF AWARD.  IN THE EVENT OF A
SUSPENSION OF THE PLAN IN ANY PLAN YEAR, AS PROVIDED HEREIN IN SECTION 6.8, THE
CURRENT BONUS FOR THE SUBJECT PLAN YEAR SHALL BE DEEMED FORFEITED AND NO PORTION
THEREOF SHALL BE ALLOCATED TO PARTICIPANTS.  ANY SUCH FORFEITURE SHALL NOT
AFFECT THE CALCULATION OF EVA IN ANY SUBSEQUENT YEAR.


ARTICLE VII


LIMITATIONS


7.1                                 NO CONTINUED EMPLOYMENT.  NOTHING CONTAINED
HEREIN SHALL PROVIDE ANY PARTICIPANT OR EMPLOYEE WITH ANY RIGHT TO CONTINUED
EMPLOYMENT OR IN ANY WAY ABRIDGE THE RIGHTS OF THE COMPANY TO DETERMINE THE
TERMS AND CONDITIONS OF EMPLOYMENT AND WHETHER TO TERMINATE EMPLOYMENT OF ANY
EMPLOYEE.


7.2                                 NO VESTED RIGHTS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, NO PARTICIPANT OR EMPLOYEE OR OTHER PERSON SHALL HAVE ANY CLAIM
OF RIGHT (LEGAL, EQUITABLE, OR OTHERWISE) TO ANY AWARD, ALLOCATION, OR
DISTRIBUTION OR ANY RIGHT, TITLE, OR VESTED INTEREST IN ANY AMOUNTS IN SUCH
PERSON’S BONUS BANK AND NO OFFICER OR EMPLOYEE OF THE COMPANY  OR ANY OTHER
PERSON SHALL HAVE ANY AUTHORITY TO MAKE REPRESENTATIONS OR AGREEMENTS TO THE
CONTRARY.  NO INTEREST CONFERRED HEREIN TO A PARTICIPANT SHALL BE ASSIGNABLE OR
SUBJECT TO CLAIM BY A PARTICIPANT’S CREDITORS.  THE RIGHT OF THE PARTICIPANT TO
RECEIVE A DISTRIBUTION HEREUNDER SHALL BE AN UNSECURED CLAIM AGAINST THE GENERAL
ASSETS OF THE COMPANY AND THE PARTICIPANT SHALL HAVE NO RIGHTS IN OR AGAINST ANY
SPECIFIC ASSETS OF THE COMPANY AS THE RESULT OF PARTICIPATION HEREUNDER.


7.3                                 NOT PART OF OTHER BENEFITS.  THE BENEFITS
PROVIDED IN THIS PLAN SHALL NOT BE DEEMED A PART OF ANY OTHER BENEFIT PROVIDED
BY THE COMPANY TO ITS EMPLOYEES.  THE COMPANY ASSUMES NO OBLIGATION TO PLAN
PARTICIPANTS EXCEPT AS SPECIFIED HEREIN.  THIS IS A COMPLETE STATEMENT, ALONG
WITH THE SCHEDULES AND APPENDICES ATTACHED HERETO, OF THE TERMS AND CONDITIONS
OF THE PLAN.

10


--------------------------------------------------------------------------------



7.4                                 OTHER PLANS.  NOTHING CONTAINED HEREIN SHALL
LIMIT THE COMPANY OR THE COMMITTEE’S POWER TO GRANT BONUSES TO EMPLOYEES OF THE
COMPANY, WHETHER OR NOT PARTICIPANTS IN THIS PLAN.


7.5                                 LIMITATIONS.  NEITHER THE ESTABLISHMENT OF
THE PLAN OR THE GRANT OF AN AWARD HEREUNDER SHALL BE DEEMED TO CONSTITUTE AN
EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT FOR ANY PERIOD OF TIME OR IN ANY WAY
ABRIDGE THE RIGHTS OF THE COMPANY TO DETERMINE THE TERMS AND CONDITIONS OF
EMPLOYMENT OR TO TERMINATE THE EMPLOYMENT OF ANY EMPLOYEE WITH OR WITHOUT CAUSE
AT ANY TIME.


7.6                                 UNFUNDED PLAN.  THIS PLAN IS UNFUNDED AND IS
MAINTAINED BY THE COMPANY IN PART TO PROVIDE INCENTIVE COMPENSATION TO A SELECT
GROUP OF EMPLOYEES AND HIGHLY COMPENSATED EMPLOYEES.  NOTHING HEREIN SHALL
CREATE OR BE CONSTRUED TO CREATE A TRUST OF ANY KIND, OR A FIDUCIARY
RELATIONSHIP BETWEEN THE COMPANY AND ANY PARTICIPANT.


ARTICLE VIII


AUTHORITY


8.1                                 PLAN ADMINISTRATION.  “COMMITTEE” MEANS THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, OR IF THERE IS
NONE, THE BOARD OF DIRECTORS.  “ADMINISTRATOR” MEANS THE COMPANY’S SENIOR VICE
PRESIDENT-HUMAN RESOURCES & ADMINISTRATION OR, IF THAT POSITION IS VACANT, THE
COMMITTEE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, FULL POWER AND
AUTHORITY TO INTERPRET AND ADMINISTER THIS PLAN SHALL BE VESTED IN THE
COMMITTEE.  THE COMMITTEE MAY AUTHORIZE THE ADMINISTRATOR TO DETERMINE WHO SHALL
PARTICIPATE IN THE PLAN, EXCEPT FOR THE PARTICIPATION OF OFFICERS. 
PARTICIPATION OF OFFICERS SHALL REQUIRE COMMITTEE APPROVAL.  THE COMMITTEE MAY
FROM TIME TO TIME MAKE SUCH DECISIONS AND ADOPT SUCH RULES AND REGULATIONS FOR
IMPLEMENTING THE PLAN AS IT DEEMS APPROPRIATE FOR ANY PARTICIPANT UNDER THE
PLAN.  ANY DECISION TAKEN BY THE COMMITTEE ARISING OUT OF OR IN CONNECTION WITH
THE CONSTRUCTION, ADMINISTRATION, INTERPRETATION AND EFFECT OF THE PLAN SHALL BE
FINAL, CONCLUSIVE AND BINDING UPON ALL PARTICIPANTS AND ANY PERSON CLAIMING
UNDER OR THROUGH THEM.


8.2                                 BOARD OF DIRECTORS AUTHORITY.  THE BOARD
SHALL BE ULTIMATELY RESPONSIBLE FOR ADMINISTRATION OF THE PLAN.  REFERENCES MADE
HEREIN TO THE “COMMITTEE” ASSUME THAT THE BOARD OF DIRECTORS HAS CREATED A
COMPENSATION COMMITTEE TO ADMINISTER THE PLAN.  IN THE EVENT A COMPENSATION
COMMITTEE IS NOT SO DESIGNATED, THE BOARD SHALL ADMINISTER THE PLAN.  THE BOARD
OR ITS COMPENSATION COMMITTEE, AS APPROPRIATE, SHALL WORK WITH THE COMPANY’S CEO
AND SVP-HR & ADMINISTRATION IN ALL ASPECTS OF THE ADMINISTRATION OF THE PLAN.


8.3                                 162(M) LIMITATIONS.  AFTER THE FEBRUARY
COMMITTEE MEETING FOR ANY APPLICABLE YEAR, THE CALCULATION METHODOLOGY FOR THE
MAXIMUM POSSIBLE BENEFIT ENTITLEMENT SHALL BE FIXED FOR ANY COVERED OFFICERS. 
ON OR BEFORE SUCH FEBRUARY MEETING, THE COMMITTEE MAY MAKE APPROPRIATE
DETERMINATIONS FOR SUCH PURPOSE, BUT IF NO SUCH DETERMINATIONS ARE MADE, SUCH
MAXIMUM POSSIBLE BENEFIT ENTITLEMENT SHALL BE CALCULATED BASED ON THE PROVISIONS
THEN IN EFFECT, WITHOUT LATER APPLICATION OF DISCRETION, WITH THE EXCEPTION THAT
THE

11


--------------------------------------------------------------------------------



DISCRETION INHERENT IN EXHIBIT D SHALL BE ASSUMED TO HAVE BEEN EXERCISED FOR
EACH OF THE GUIDELINES (WITH THE RESULT THAT THE ITEMS LISTED IN EXHIBIT D WILL
BE EXCLUDED FROM THE EVA CALCULATION).  NOTWITHSTANDING THE FOREGOING, FOR
PURPOSES OF DETERMINING THE BENEFITS OF PARTICIPANTS WHO ARE NOT COVERED
OFFICERS AND IN SITUATIONS IN WHICH THE EFFECT IS TO REDUCE THE ACTUAL BENEFITS
TO A COVERED OFFICER, THE COMMITTEE SHALL RETAIN THE DISCRETION INHERENT IN 2.4,
3.3, 3.5, 3.10, 3.11, EXHIBIT D AND ELSEWHERE TO ALTER THE CALCULATION
METHODOLOGY LATER THAN THE FEBRUARY COMMITTEE MEETING, UP TO AND INCLUDING THE
TIME OF THE FINAL DETERMINATION OF THE BENEFIT ENTITLEMENTS.


ARTICLE IX


NOTICE


9.1                                 ANY NOTICE TO BE GIVEN PURSUANT TO THE
PROVISIONS OF THE PLAN SHALL BE IN WRITING AND DIRECTED TO THE APPROPRIATE
RECIPIENT THEREOF AT THEIR BUSINESS ADDRESS OR OFFICE LOCATION.


ARTICLE X


EFFECTIVE DATE


10.1                           THIS PLAN SHALL BE EFFECTIVE AS OF JANUARY 1,
2005 AND IT SHALL REMAIN IN EFFECT, SUBJECT TO AMENDMENT FROM TIME TO TIME,
UNTIL TERMINATED OR SUSPENDED BY THE COMMITTEE.


ARTICLE XI


AMENDMENTS


11.1                           THIS PLAN MAY BE AMENDED, SUSPENDED OR TERMINATED
AT ANY TIME AT THE SOLE DISCRETION OF THE BOARD UPON THE RECOMMENDATION OF THE
COMMITTEE.  PROVIDED, HOWEVER, THAT NO SUCH CHANGE IN THE PLAN SHALL BE
EFFECTIVE TO ELIMINATE OR DIMINISH THE DISTRIBUTION OF ANY AWARD THAT HAS BEEN
ALLOCATED TO THE BANK OF A PARTICIPANT PRIOR TO THE DATE OF SUCH AMENDMENT,
SUSPENSION OR TERMINATION.  NOTICE OF ANY SUCH AMENDMENT, SUSPENSION OR
TERMINATION SHALL BE GIVEN PROMPTLY TO EACH PARTICIPANT.


ARTICLE XII


APPLICABLE LAW


12.1                           THIS PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH
THE PROVISIONS OF THE LAWS OF THE STATE OF WISCONSIN.

12


--------------------------------------------------------------------------------


Exhibit A

Calculation of the Cost of Capital

“Cost of Capital” or “C*” means the weighted average of the after tax cost of
debt and equity for the year in question.  It is calculated as follows:

Inputs Variables:

 

Risk Free Rate = Average Daily closing yield on U.S. Government 30 Yr. Bonds
(for the month of December preceding the Plan Year).

 

Market Risk Premium = 5.0% (Fixed)

 

Beta = One (Fixed)

 

Debt/Capital Ratio = 40% (Fixed)

 

b = Cost of Debt Capital (Projected & Weighted Average Yield on the Company’s
Long Term Debt Obligations).

 

Marginal Tax Rate = 39.0% (Historical Average).

 

Calculations:

 

 

y

 

= Cost of Equity Capital

 

 

= Risk Free Rate + (Beta x Market Risk Premium)

 

 

 

Weighted Average Cost of Capital = [Cost of Equity Capital x (1 - Debt/Capital
Ratio)] + [Cost of Debt x (Debt/Capital Ratio) x (1 - Marginal Tax Rate)]

 

C* = [y x (1 - Debt/Capital)] + [b x (Debt/Capital) x (1 - Marginal Tax Rate)]

 

13


--------------------------------------------------------------------------------


Exhibit B

Target Bonus Percentages (as % of base salary)

Participant
Classification

Target Bonus
Percentage

I

80

%

II

55

%

III

50

%

IV

40

%

V

35

%

VI

30

%

VII

25

%

VIII

20

%

IX

15

%

X

10

%

XI

5

%

 

14


--------------------------------------------------------------------------------


Exhibit C

Expected Improvement and Leverage Factors

As of January 1, 2007:

Participation Groups

 

Expected Improvement
 in EVA

 

Leverage Factor

 

Target EVA Formula

 

 

 

 

 

 

 

 

 

Foodservice Group

 

2,000,000

 

6,200,000

 

A

 

 

 

 

 

 

 

 

 

Cranes America

 

2,500,000

 

7,500,000

 

B

 

Cranes EMEA (in Euro)

 

2,500,000

 

7,500,000

 

B

 

Cranes Asia

 

700,000

 

2,200,000

 

B

 

Cranes Group

 

3,500,000

 

12,500,000

 

B

 

 

 

 

 

 

 

 

 

Marine Group

 

600,000

 

2,400,000

 

B

 

 

 

 

 

 

 

 

 

Corporate

 

4,350,000

 

22,000,000

 

B

 

 

15


--------------------------------------------------------------------------------


 

Exhibit D

Adjustment Guidelines for Material and Unexpected Non-Recurring Items

·                                          Potential material and unexpected
“non-recurring items” which the Committee may consider excluding from the “raw”
EVA calculation (i.e., impact net operating profit after-tax or the cost of
capital), in order to ensure employees are assessed on the performance of
continuing operations, based on our experience, include:

·                                          Change in Accounting Principle or
Practices (e.g., treatment of goodwill, FAS 123-revised 2004, etc.).  Typically,
the company may exclude the impact from both operating results and performance
goals.

·                                          Major acquisition (i.e., acquiring a
business with total assets greater than 15% of the company’s/operating unit’s
prior year-end total assets).  In the event of a major acquisition, the company
may exclude the performance of the acquired unit from both results and goals for
an agreed upon period of time.

·                                          Major disposition (e.g., disposition
as defined by FAS 144).  In the event a disposition is classified as
discontinued under FAS 144, the company may exclude the performance of the
disposed unit from both results and goals.

·                                          Restructuring (i.e., reorganization
of a specific business or operating unit).  In the event of a restructuring, the
company may exclude the cost of restructuring from NOPAT but must also exclude
any benefits up to the amount of restructuring costs during the subsequent
12-month period.  The restructuring liability should also be excluded from the
calculation of capital for the same subsequent 12-month period.

·                                          Recapitalization (i.e., significant
altering of the company’s current capital structure).  In the event of a
recapitalization, the company may exclude the impact from both results and
goals.

·                                          Other unusual or one-time
gains/losses considered on a case-by-case basis relative to their impact on the
company’s/operating unit’s financial results.

·                                          Expenses related to significant ERP
system implementations may be capitalized and amortized over the same period as
the ERP asset.

 


--------------------------------------------------------------------------------